DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement set forth on 3/31/21 incorrectly cited US 20100028566 by Ryu as evidence of lack of unity (special technical feature). Ryu does not teach a crystallizable polymer as defined in the instant specification (paragraph 15). The election requirement is reprinted below with different art as evidence of lack of unity, but the election groups remain the same as those set forth on 3/31/21 and the elected group in the response of 4/27/21 is examined below. 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a resin film product.
Group II, claim(s) 7-8, drawn to a method for producing a resin film.
Group III, claim(s) 9, drawn to a method for using a resin film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of the film of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2013010309 by Ikeda et al.  Ikeda describes a resin film comprising a crystallizable polymer (overview). While Ikeda does not directly measure haze, Rth and Re, Ikeda describes a film preparation very similar to an instant preparation which yields values in the claimed range. Specifically, Ikeda describes a process similar to instant comparative example 1 (Table 1), which measures instant “Production Example 2”. Ikeda describes creating a hydrogenated polymer of dicyclopentadiene in a process similar to instant (Ikeda paragraph 69; instant submitted specification paragraph 128-132), resulting in a hydrogenated product with a hydrogenation rate of 99% or more, Tg of 96C and a melting point of 265C (paragraph 69).  The instant “Production Example 2” hydrogenated polymer of dicyclopentadiene has a hydrogenation ratio of 99% or higher, a Tg of 93C and a melting point of 262C (instant paragraph 132). Subsequently, both Ikeda and the instant add the antioxidant Irganox 1010 to the polymer and extrude it (Ikeda paragraph 70, instant paragraph 133-134). Both Ikeda and the instant extrude the polymer through a T-die to create a film (Ikeda paragraph 70, instant paragraph 135). It is at this point that the instant “Production Example 2” is measured as comparative example 1  and has a haze of 0.1%, a Re of 4.5, and a Rth of 5nm (instant Table 1, paragraph 149). These values fall within the claimed ranges. There are no attributed steps taken instantly in the preparation of “Production Example 2” to arrive at the claimed values which are not also taken by Ikeda. Thus one of ordinary skill would reasonably expect the claimed values to result in the preparation of Ikeda, specifically Ikeda’s preparation in paragraph 70 prior to the phrase “A portion of the obtained film was cut out”. 
In response to the restriction requirement previously set forth on 3/31/21, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6 on 4/27/21.  Affirmation of .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an in-plane retardation Re of the resin film is less than 5 nm” and “a thickness-direction retardation Rth of the resin film is less than 25 nm”. This is indefinite because it does not describe the wavelength at which the retardation is measured. The instant specification states in examples that retardation is measured at 590nm (instant specification paragraph 120). The phrase “measured at 590nm” may be added to the claim after “retardation” in both instances to obviate this rejection. 
Retardation is a measurement of the differences in indices of refractions in different directions in a plane of a material. Retardation is known to vary in some materials depending upon the wavelength of light at which it is measured. Thus an indication of the measurement light wavelength is necessary to 
Claims 2-6 depend on claim 1 and do not remedy this deficiency.

Claim Interpretation
It is noted that claim 1 states “an in-plane retardation Re of the resin film is less than 5 nm” and “a thickness-direction retardation Rth of the resin film is less than 25 nm”. This is taken at face value, i.e. any single measurement of Re is less than 5 nm and any single measurement of Rth is less than 25 nm. However it is noted that the specification reports these values as averages (paragraph 120, Table 1) and notes that there is variation depending on the point on the material at which retardation is measured (paragraph 121). Applicant may wish to amend instant claim 1 to describe the average retardations to correlate with measurements instantly reported in Table 1. But since the claim is clear, the interpretation set forth at the beginning of this paragraph is used in rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2013010309 by Ikeda et al.
Ikeda describes a film of crystallizable ring-opened dicyclopentadiene polymer.
Regarding claim 1, Ikeda describes a resin film comprising a crystallizable polymer (overview). While Ikeda does not directly measure haze, Rth and Re, Ikeda describes a film preparation very similar 
Furthermore, Ikeda describes an example in which a tensile force in the TD direction is applied while heating (“perpendicular to the drawing direction”, paragraph 78), which does not substantially stretch the film, which is in line with the instant stretching conditions (ratio, temperature).  
If in the alternative it is found that Ikeda’s film results in properties which merely overlap with that claimed for the similarities outlined above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to 

Regarding claims 2 and 3, Ikeda describes a hydrogenated product of ring-opened polymer of dicyclopentadiene (paragraph 69). 

Regarding claim 4, Ikeda describes good heat resistance thru high hydrogenation rate (paragraph 48, 69) and a crystallization step (second half of paragraph 70). The instant specification also touts a similar crystallization step as contributing to heat resistance (paragraph 105, 108) although it is not taken on comparative example 1, the closest resin film to Ikeda. It is noted that the instant specification does not specifically measure the heat resistance of instant examples, merely stating “good” or “poor” (Table 1). Since Ikeda describes a film similar to comparative example 1 but with a crystallization step which improves the heat resistance, one of ordinary skill would reasonably expect the film of Ikeda to possess a heat resistance temperature which falls within the claimed range. The instant specification does not state that crystallization step without the instant exemplified preferred TD stretch destroys the haze, Re or Rth values that are present without either step. 
If in the alternative it is found that Ikeda’s film results in properties which merely overlap with that claimed for the similarities outlined above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Ikeda’s film results in values overlapping with the claimed range. Specifically it is noted that Ikeda describes varying the crystallization time from 5 seconds to an hour (paragraph 61), and instant inventive examples have a crystallization time of 5-10 seconds. 

Regarding claim 5, Ikeda describes an optical film (paragraph 66). 

Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2015104858 by Tsunogae. 
Tsunogae describes a laminate for circuit boards.
Regarding claim 1, Tsunogae describes a resin film comprising a crystallizable polymer (paragraph 91). While Tsunogae does not directly measure haze, Rth and Re, Tsunogae describes a film preparation very similar to an instant preparation which yields values in the claimed range. Specifically, Tsunogae describes a process similar to instant comparative example 1 (Table 1), which measures instant “Production Example 2”. Tsunogae describes creating a hydrogenated polymer of dicyclopentadiene in a process similar to instant (Tsunogae paragraph 91; instant submitted specification paragraph 128-132), with Tsunogae’s resulting in a hydrogenated product with a Tg of 98C and a melting point of 265C (paragraph 91).  A second film of Tsunogae’s has a reported hydrogenation ratio of 99% (paragraph 93). The instant “Production Example 2” hydrogenated polymer of dicyclopentadiene has a hydrogenation ratio of 99% or higher, a Tg of 93C and a melting point of 262C (instant paragraph 132). Subsequently, both Tsunogae and the instant add the antioxidant Irganox 1010 to the polymer and extrude it (Tsunogae paragraph 92, instant paragraph 133-134). Both Tsunogae and the instant extrude the polymer through a T-die to create a film (Tsunogae paragraph 92, instant paragraph 135). It is at this point that the instant “Production Example 2” is measured as comparative example 1 and has a haze of 0.1%, a Re of 4.5, and a Rth of 5nm (instant Table 1, paragraph 149). These values fall within the claimed ranges. There are no attributed steps taken instantly in the preparation of “Production Example 2” to arrive at the claimed values which are not also taken by Tsunogae. Thus one of ordinary skill would reasonably expect the claimed values to result in the preparation of Tsunogae, specifically Tsunogae’s preparation in paragraph 92, especially prior to crystallization annealing. It is also 
If in the alternative it is found that Tsunogae’s film results in properties which merely overlap with that claimed for the similarities outlined above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Tsunogae’s film results in values overlapping with the claimed ranges.

Regarding claims 2 and 3, Tsunogae describes a hydrogenated product of a ring-opening polymer of dicyclopentadiene (paragraph 91-93; 48-50).

Regarding claim 4, Tsunogae describes good heat resistance thru high hydrogenation rate (paragraph 49, 69) and a melting point (paragraph 50). Tsunogae also describes crystallization annealing (paragraph 92). The instant specification also touts a similar crystallization step as contributing to heat resistance (instant paragraph 105, 108) although it is not taken on instant comparative example 1, the closest resin film to Tsunogae. It is noted that the instant specification does not specifically measure the heat resistance of instant examples, merely stating “good” or “poor” (instant Table 1). Since Tsunogae describes a film similar to comparative example 1 but with a crystallization step which improves the heat resistance, one of ordinary skill would reasonably expect the film of Tsunogae to possess a heat resistance temperature which falls within the claimed range. The instant specification does not state 
If in the alternative it is found that Tsunogae’s film results in properties which merely overlap with that claimed for the similarities outlined above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Ikeda’s film results in values overlapping with the claimed range. 

Regarding claim 6, Tsunogae describes the film as part of a printed wiring board, in which electroconductive copper is adhered to the resin film (paragraph 1). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013010309 by Ikeda et al in view of JP 2015104858 by Tsunogae.
Ikeda is described above.
Regarding claim 6, Ikeda describes using the resin for example in the electric field, specifically for example as a “film for a flexible printed circuit board” or “a high frequency circuit board film” (paragraph 66). Ikeda does not specifically state that an electroconductive layer is disposed on the resin film in making these circuit boards. 
Tsunogae describes a laminate for circuit boards.
Tsunogae describes making a laminate using a ring-opened dicyclopentadiene resin layer with copper adhered thereto (paragraph 1). This is suitably used as a printed wiring board (paragraph 1) and maintains strong adhesion even after undergoing heat history. Thus it would be obvious to one of ordinary skill to create a circuit board according to Tsunogae with the resin of Ikeda in order to arrive at a circuit board which maintains strong adhesion even after undergoing heat history.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766